         Case 4:18-cv-40121-TSH Document 21 Filed 04/25/19 Page 1 of 3



                        COMMONWEALTH OF MASSACHUSETTS
                            UNITED STATES DISTRICT COURT


                                                        DOCKET NO. 4:18-CV-40121-TSH


 ALFRED MORIN,
        Plaintiff
 v.
 WILLIAM LYVER, in his official capacity as
 NORTHBOROUGH CHIEF OF POLICE,
        Defendant




          SEPARATE STATEMENT OF MATERIAL FACTS IN SUPPORT OF
               PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       COMES NOW the Plaintiff, Alfred Morin, by and through undersigned counsel, and

submits his separate Statement of Material Facts as to which there is no genuine dispute in

support of his motion for summary judgment.


Dated: April 25, 2019

                                                    Alfred Morin,
                                                    By His Attorney,
                                                    /s/ J. Steven Foley
                                                    J. Steven Foley
                                                    11 Pleasant St #100
                                                    Worcester MA 01609
                                                    BBO: 685741
                                                    508-754-1041
                                                    508-739-4051 (fax)
                                                    JSteven@attorneyfoley.com
           Case 4:18-cv-40121-TSH Document 21 Filed 04/25/19 Page 2 of 3



             SEPARATE STATEMENT OF MATERIAL FACTS IN SUPPORT OF
                  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

Pursuant to Fed. R. Civ. P. 56, Plaintiff Alfred Morin contends there are no genuine issue about
the following material facts:


      No                                    Material Fact(s)                                          Support

 1.         Alfred Morin (Plaintiff) was issued a Class A license to carry firearms in 1985     Exhibit A -
            by the Commonwealth of Massachusetts. He held the license until it expired          Memorandum and
            in 2008. Morin’s habit was to carry a loaded pistol on his person at all times,     Order on Plaintiff’s
            in a holster strapped to his ankle. In October of 2004, he drove from               Motion for
            Massachusetts to Washington, DC to visit his daughter, and he carried his           Summary Judgment,
            loaded pistol with him. He was not aware that his Massachusetts license             The
            was not recognized in the District of Columbia. While entering a                    Commonwealth’s
            Smithsonian Museum, he noticed a sign banning firearms. He approached a             Cross-Motion for
            guard and asked if he could check his weapon. The guard contacted the               Summary Judgment,
            police, who arrested him and charged him with carrying a pistol without a           and Mark Leahy’s
            license, possession of an unregistered firearm, and unlawful possession of          Cross-Motion for
            ammunition. Morin pled guilty to attempting to carry a pistol without a             Summary Judgment,
            license, in violation of D.C. Code § 22-3204(a)(1), and possession of an            Docket Number
            unregistered firearm, in violation of D.C. Code § 6-2376. He was sentenced          4:15-CV-40048-TSH
            to sixty days in prison on each count, to run concurrently, as well as three        dated May 18, 2016
            months of supervised probation and twenty hours of community service.
            The prison sentence was suspended. In February of 2008, Morin applied to
            renew his Class A license in Massachusetts. The renewal application form
            required him to indicate whether he had, “in any state or federal
            jurisdiction,” been convicted of a “violation of any law regulating the use,
            possession, ownership, sale, transfer, rental, receipt or transportation of
            weapons for which a term of imprisonment may be imposed.” (Docket No.
            28-2 at 3.) Morin answered “no.” The Northborough Police Department ran
            a fingerprint check, discovered his convictions, and denied his license in
            accordance with Mass. Gen. Laws ch. 140, § 131(d)(ii)(D). Seven years later,
            in February of 2015, Morin submitted another application for a Class A
            license. This time, when asked the same question about previous firearms-
            related convictions, he answered “yes.” Because of these convictions, the
            Chief of Police, Mark Leahy, once again denied his application. The
            applicable statute prohibits the issuance of a Class A license to a “prohibited
            person,” which includes a person who “has, in any other state or federal
            jurisdiction, been convicted . . . for the commission of . . . a violation of any
            law regulating the use, possession, ownership, transfer, purchase, sale,
            lease, rental, receipt or transportation of weapons or ammunition for which
            a term of imprisonment may be imposed.” Mass. Gen. Laws ch. 140, §
            131(d)(ii)(D). On March 25, 2015, Morin brought [a] suit against Leahy in his
            official capacity as the Northborough Chief of Police, challenging the
            constitutionality of Mass. Gen. Laws ch. 140, §§ 129B(1)(i)(D), 129B(1)(ii)(D),
            and 131(d)(ii)(D).
         Case 4:18-cv-40121-TSH Document 21 Filed 04/25/19 Page 3 of 3



 2.       The prior suit was dismissed by This Court, in part, because the plaintiff   Exhibit A -
          sought a License to Carry, the least restrictive license available in        Memorandum and
          Massachusetts, allowing him to carry concealed firearms in public, and had   Order on Plaintiff’s
          not applied for an FID Card and Permit to Purchase Firearms.                 Motion for
                                                                                       Summary Judgment,
                                                                                       The
                                                                                       Commonwealth’s
                                                                                       Cross-Motion for
                                                                                       Summary Judgment,
                                                                                       and Mark Leahy’s
                                                                                       Cross-Motion for
                                                                                       Summary Judgment,
                                                                                       Docket Number
                                                                                       4:15-CV-40048-TSH
                                                                                       dated May 18, 2016
 3.       Dr. Morin subsequently applied for and FID Card and Permit to Purchase       Exhibit B - Permit to
          Firearms, but on April 4, 2018, Defendant Lyver wrote to Dr. Morin that he   Purchase Denial
          must deny his application for a Permit to Purchase Firearms as the 2004      Letter
          conviction is a “statutory disqualifier under Mass. Gen. Laws ch. 140, §
          131(d)(ii)(D) and Mass. Gen. Laws ch. 140, § 131A”


                                CERTIFICATE OF SERVICE
I, J. Steven Foley, Hereby certify that this document filed through the ECF system was served on
all counsel of record.
Date: April 25, 2019
                                                              /s/ J. Steven Foley
                                                              J. Steven Foley
